DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment corrects a grammatical error in claim 24 (line 2).
In claim 24, please replace as follows: 
“A combination comprising: 
a circuit board comprising a first surface and a second surface opposite one another and further having a plurality of pads that are electrically conductive and that are situated on the first surface; and 
a current transformer apparatus that is structured to be electrically connected with and to be physically mounted to the circuit board, the current transformer apparatus comprising a coil apparatus, a support, and a connection apparatus; 
the coil apparatus comprising a wire that is wound into a coil, the coil apparatus being situated on the support; 
the connection apparatus being situated on the support and comprising a plurality of electrical contacts and a number of reaction structures, the plurality of electrical contacts comprising a pair of electrical contacts engageable with the 
Allowable Subject Matter
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 14 recites, a current transformer apparatus that is structured to be electrically connected with and to be physically mounted to a circuit board having a plurality of pads that are electrically conductive, the current transformer apparatus comprising: 
a coil apparatus comprising a wire that is wound into a coil; 
a support, the coil apparatus being situated on the support, the support having formed therein a slot that is elongated and that is structured to receive therein an end of the circuit board; 
a pair of electrical contacts situated adjacent the slot, the number of reaction structures being situated adjacent the slot, an electrical contact of the pair of electrical contacts having an electrical connection with the wire, another electrical contact of the pair of electrical contacts having another electrical connection with the wire, at least one of at least a first reaction structure of the number of reaction structures and at least one electrical contact of the pair of electrical contacts being biased generally toward the other of the at least first reaction structure and the at least one electrical contact to compressively interpose the circuit board and the plurality of pads between the at least one electrical contact and the at least first reaction structure and to simultaneously physically mount the current transformer apparatus onto the circuit board and electrically connect the connection apparatus with the plurality of pads.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 15-23 are allowed because each claim is directly or indirectly dependent of independent Claim 14.
Claim 24 recites, a combination comprising: 
a circuit board comprising a first surface and a second surface opposite one another and further having a plurality of pads that are electrically conductive and that are situated on the first surface; and 
to be physically mounted to the circuit board, the current transformer apparatus comprising a coil apparatus, a support, and a connection apparatus; 
the coil apparatus comprising a wire that is wound into a coil, the coil apparatus being situated on the support; 
the connection apparatus being situated on the support and comprising a plurality of electrical contacts and a number of reaction structures, the plurality of electrical contacts comprising a pair of electrical contacts engageable with the first surface, the number of reaction structures engageable with the second surface, an electrical contact of the pair of electrical contacts having an electrical connection with the wire, another electrical contact of the pair of electrical contacts having another electrical connection with the wire, at least one of at least a first reaction structure of the number of reaction structures and at least one electrical contact of the pair of electrical contacts being biased generally toward the other of the at least first reaction structure and the at least one electrical contact to compressively interpose the circuit board and a corresponding pad of the plurality of pads between the at least one electrical contact and the at least first reaction structure and to simultaneously physically mount the current transformer apparatus onto the circuit board and electrically connect the connection apparatus with the plurality of pads.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 25-33 are allowed because each claim is directly or indirectly dependent of independent Claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MALCOLM BARNES/
Examiner, Art Unit 2837
05/08/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837